ORDER
The Disciplinary Review Board on December 27, 1996, having filed with the Court its decision concluding that DWAYNE C. VAUGHN of NEWARK, who was admitted to the bar of this State in 1981, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), and RPC 1.4 (failure to communicate), and good cause appearing;
*88It is ORDERED that DWAYNE C. VAUGHN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.